Citation Nr: 0525011	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1968 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO). 


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
rating decision in February 1970, and a Board decision in 
July 1991 found that new and material evidence had not been 
submitted to reopen the claim.

2.  Evidence received subsequent to the July 1991 Board 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for low back disability is not new and 
material; and, therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2003, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to reopen a final VA decision.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  No additional private evidence was added to the 
claims file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104.  A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 
5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with 
respect to that claim.  "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claim to 
reopen the issue of entitlement to service connection for 
a low back disorder after August 2001, the current version 
of the law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

Factual background

Evidence on file at the time of the July 1991 Board 
decision consisted of the veteran's service medical 
records, private treatment records dated in October 1968, 
VA examination report dated in November 1969, VA treatment 
records dated in November 1989, a transcript of the 
veteran's personal hearing at the RO in November 1990, and 
statements from and on behalf of the veteran.  

According to an October 1968 letter from W.S. Vincent, 
D.O., the veteran was treated in October 1967 for acute 
lumbosacral strain.  Dr. Vincent noted that the veteran 
had a history of recurrent low back pain and stiffness 
since he wrenched his low back while carrying heavy 
equipment at work in October 1964.  X-rays in 1967 showed 
lumbar vertebral shift to the right of midline and 
sacralization of the fifth lumbar transverse process on 
the iliac on the right with some spreading of the right 
sacroiliac articulation.  It was noted that the veteran's 
right leg was 3/4 of an inch shorter than his left.  Dr. 
Vincent concluded that the veteran was likely to be 
subject to recurrent low back pain and stiffness if he 
joined the service.

The veteran's service medical records reveal that there 
were no complaints or findings of low back disability on 
entrance examination in June 1968.  It was noted in May 
1969 that x-rays of the back did not reveal any 
abnormality.  He was hospitalized in June 1969 with 
complaints of back pain of several years duration without 
radiculopathy.  X-rays of the low back showed bilateral 
spondylolysis at L5, and the hospital discharge diagnoses 
included spondylolysis of L5-S1.  A July 1969 Physical 
Evaluation Board report noted spondylolysis.  

The veteran complained on VA examination in November 1969 
of low back disability and noted a low back injury in 
service.  The diagnosis was spondylolysis.  

A February 1970 unappealed rating decision denied 
entitlement to service connection for back disability 
because the veteran's spondylolysis was a constitutional 
or developmental abnormality and not a disability until 
the law. 

The veteran complained in VA treatment records dated in 
November 1989 of low back pain for the previous six months 
to one year.  Degenerative joint disease of the lumbar 
spine was diagnosed.  

The veteran testified at his RO hearing in November 1990 
that he started having low back problems in service after 
he fell in a hole and that his preexisting low back 
disability was aggravated by service.

A July 1991 Board decision determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a back disorder.

Pertinent evidence received since July 1991 consists of a 
December 1998 VA examination report, VA treatment records 
dated from May 2002 to May 2003, and statements by and on 
behalf of the veteran.  

The veteran complained on VA examination in December 1998 
of back pain with radiculopathy.  The examiner's 
impression was L4-5 intervertebral disc disease with 
spondylolisthesis and radiculopathy, with mild impairment.  
X-rays showed degenerative changes of L3-L5 with end plate 
sclerosis of L4-L5, spondylolisthesis of L4 over L5, and 
spinal cord stenosis.

VA treatment records dated from May 2002 to May 2003 
reveal continued complaints of low back pain.

Analysis 

The issue of entitlement to service connection for low back 
disability was originally denied by VA in February 1970 and 
was not timely appealed.  The issue was denied by the Board 
in July 1991 because there was no new and material evidence 
of a low back disability that had been incurred in or 
aggravated by service.   

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, there 
must be new and material evidence that relates to a 
previously unsubstantiated fact necessary to substantiate the 
claim in order to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The pertinent medical evidence received by VA since July 1991 
consists of a VA examination report dated in December 1998 
and of VA treatment records dated from May 2002 to May 2003.  
This evidence is new in that it was not previously of record.  
However, it is not relevant because it does not show that the 
veteran currently has a low back disability that was either 
incurred in or aggravated by service.  The veteran has 
contended that he has a preexisting congenital or 
developmental abnormality, namely spondylolysis, which was 
aggravated by service.  He contends that the law has changed 
since the claim was originally denied in 1970 and, therefore, 
service connection is warranted for a low back disorder.  See 
VAOPGCPREC 82-90; 56 Fed. Reg. 45, 711 (1990) (holding that 
service connection may be granted for diseases (but not 
"defects") of congenital, developmental, or familial origin 
if the evidence establishes that the condition in question 
was aggravated during service).  However, that the VA 
examination findings in December 1998 show degenerative 
changes and spondylolisthesis rather than spondylolysis.  
Moreover, the records received by VA since July 1991 do not 
include nexus evidence that the low back disabilities found 
in December 1998 were incurred in or aggravated by service.

Because competent medical evidence showing that the veteran's 
current low back disability was incurred in or aggravated by 
service has not been received, his claim may not be reopened.  
As the evidence submitted since July 1991 is not new and 
material, the claim of service connection for low back 
disability is not reopened and the benefit sought on appeal 
remains denied.

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for low back disability.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for low back disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


